Detailed Action 
1. 	This office action is in response to the communicated dated 27 September 2021 concerning application number 16/389,425 effectively filed on 19 April 2019. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3. 	The Information Disclosure Statement submitted on 27 September 2021 has been considered by the Examiner.

Status of Claims 
4. 	Claims 1-2, 4-10, and 12-21 are pending, of which claims 3 and 11 have been canceled; and claims 1-2, 4-10, and 12-21 are under consideration for patentability. 

Response to Arguments
5. 	Applicant’s arguments, see pages 6-8, filed 27 September 2021 with respect to the rejections of claims 1-2, 4-10, and 12-21 have been fully considered and are persuasive. The respective rejections have been withdrawn. 

Allowable Subject Matter
6. 	Claims 1-2, 4-10, and 12-21 are allowed. 
7. 	The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggests the limitation which recites “wherein said plurality of single-use, disposable laser probes includes a first probe having a first delivery tip with a first flexibility level and a second probe having a second delivery tip with a second flexibility level different from the first flexibility level.” The following description demonstrates how the prior art of record fails to disclose or suggests the described limitation above. 
	Hipsley (US 2014/0316388 A1) teaches a system for use in performing an intraocular procedure ([0189]). The system further comprises a laser unit (laser system 102 [0077]), a laser probe (handheld laser probe [0077, 0088]), a fiber optic core (the delivery fiber 120 [0059]), and a delivery tip (distal end of the delivery tip 120 [0059-0060, 0077, FIG. 1]). 
	Mordaunt (US 2007/0265602 A1) teaches a plurality of single use, disposable probes ([0027, 0029]). Furthermore, Mordaunt teaches the fiber optic core to extend through the handheld component (fiber bundle 12 [0027, FIG. 1]). 

The Examiner could not find any additional prior art that discloses or suggests this specific limitation recited by Applicant. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
8. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792